Citation Nr: 0200991	
Decision Date: 01/30/02    Archive Date: 02/05/02

DOCKET NO.  00-06 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to restoration of service connection for chronic 
adjustment disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1997 to July 
1998, at which time he was issued a general discharge (under 
honorable conditions); the narrative reason for separation 
listed on his DD Form 214 was "PERSONALITY DISORDER."  This 
matter comes to the Board of Veterans' Appeals (Board) from 
an October 1999 rating decision of the Department of Veterans 
Affairs (VA) Houston Regional Office (RO), which severed 
service connection for chronic adjustment disorder.

In this case, the veteran requested and was scheduled for a 
personal hearing before a Member of the Board at the RO in 
August 2001.  While he was notified of the time and date of 
the hearing by mail sent to his last known address, he failed 
to appear for the hearing and neither furnished an 
explanation for his failure to report nor requested a 
postponement or another hearing.  When an appellant fails to 
report for a scheduled hearing and has not requested a 
postponement, the case will be processed as though the 
request for a hearing was withdrawn.  See 38 C.F.R. § 
20.704(d) (2001).  


FINDINGS OF FACT

1.  Competent medical evidence indicates that the veteran 
does not currently suffer from chronic adjustment disorder, 
and that he was never diagnosed with a chronic adjustment 
disorder.

2.  The same competent medical evidence of record shows that 
the veteran's currently-diagnosed psychiatric disabilities, 
dysthymia and antisocial personality disorder, preexisted his 
military service and did not undergo increase therein.


CONCLUSION OF LAW

The January 1999 rating decision which granted service 
connection chronic adjustment disorder was clearly and 
unmistakably erroneous, and the October 1999 rating decision 
severing service connection for chronic adjustment disorder 
was proper.  38 U.S.C.A. §§ 1110, 5112, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.105(d), 3.303 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate a claim for 
benefits unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  The 
Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  38 U.S.C.A. § 5103A (West Supp. 2001).

Having reviewed the complete record, the Board believes there 
is ample medical and other evidence of record on which to 
decide this matter.  The Board is unaware of, and the veteran 
has not identified, any additional evidence which is 
necessary to make an informed decision on this issue.  Thus, 
the Board believes that all relevant evidence which is 
available has been obtained with regard to this issue.  The 
veteran and his representative, moreover, have been accorded 
ample opportunity to present evidence and argument on his 
behalf, including testimony at a personal hearing.  As stated 
above, he did not appear for his scheduled hearing before a 
Member of the Board.  Further, he and his representative have 
been notified of the evidence necessary to establish service 
connection and the RO has explained in detail the reasons for 
its move to sever such benefits.  Consequently, the Board 
concludes that VA's statutory duty to assist the veteran has 
been satisfied.

Factual Background

Service medical records indicate that the veteran was 
hospitalized for one day in July 1998 after stating, "I will 
hurt myself or my chief if you make me return to the ship."  
Apparently, he made this threat after returning from an 
unauthorized absence.  At the hospital, he admitted feeling 
betrayed by his recruiter who had reportedly assured him of 
his ability to change rates after serving at least six months 
in the capacity of seaman.  He stated that he thought of 
harming his chief and admitted to an 11-month history of 
suicidal ideation.  He complained of reduced sleep, 
motivation, concentration, and libido.  He reported pre-
enlistment psychiatric treatment for suicidal ideation, which 
he claimed was unsuccessful.  He had been arrested twice in 
the previous year for domestic violence and had one prior 
unauthorized absence.  Apparently, he had been counseled for 
below average performance as a deck seaman.  Following a 
domestic violence arrest, he was penalized and had to perform 
extra duties, etc.  Apparently, he was scheduled for a mental 
health appointment in July 1998, but he failed to appear.  
The veteran reported frequent suspensions in high school for 
fighting, shoplifting, starting fires, and cruelty to 
animals.  He was also ran away from home on several 
occasions.  On objective examination, his affect was 
restricted, expressing mostly anger and agitation.  There was 
no evidence of disturbance in thought process and thought 
content was centered on leaving the Navy and his ship.  He 
endorsed suicidal and homicidal ideation and had a history of 
violent behavior.  His memory was intact, and his attention 
and concentration were unimpaired.  He had poor impulse 
control, and his insight and judgment were poor.  He was 
diagnosed with adjustment disorder with mixed disturbance of 
emotions and conduct as well as antisocial personality 
disorder.  

In August 1998, he filed a claim of service connection for 
personality disorder.  By January 1999 rating decision, the 
RO granted service connection for chronic adjustment 
disorder, and rated it 30 percent disabling, effective July 
25, 2998.  In that decision, the RO explained that, as there 
was a likelihood of improvement, the assigned rating would 
not be considered permanent and would be subject to a further 
review examination.

On February 1999 VA psychiatric examination, it was noted 
that the veteran was a poor historian.  When asked to 
describe his current symptoms, he reported that it was hard 
for him to stay focused.  He stated that his memory was 
spotty and that he became angered easily.  He reported 
getting depressed and drinking excessively.  He indicated he 
received psychiatric treatment in service, but denied such 
treatment prior to that time.  He reported that since 
service, he had several run-ins with the police, but that 
such encounters did not occur prior to service.  The examiner 
indicated that the veteran did not admit to facts previously 
reported, such as his high school behavior, unless prompted.  
He told the examiner that he studied computer science in 
college, but began failing in his sophomore year because he 
could not stay focused.  Apparently, he provided a confusing 
story claiming that he faced academic problems due to 
"partying" but that he was also compelled to leave school 
because of his mother's financial straits.  After leaving 
school, he reportedly worked for UPS and held a variety of 
other positions.  He left his last pre-enlistment job and 
stayed at home until he decided to enlist.  The examiner 
indicated that it was unclear why he needed to get away.  He 
reported that his recruiter lied to him about opportunities 
in the Navy.  He desired placement with personnel and felt 
that he had met all of the requirements for such a position, 
but he did not obtain the job he wanted and felt personally 
betrayed by the government.  He also reported trouble with 
his wife at that time and that the police accused him of 
beating her up.  He claimed that he went on unauthorized 
leave because he did not get a promotion.  At the time of 
this examination, he was unemployed and reportedly depressed.  
He told of several job opportunities that did not bear fruit 
due to a variety of reasons.  He stated that he did not do 
very much but did indicate that he cut the grass and drank 
beer.  He reported auditory and visual hallucinations, 
delusions, decreased sleep, sadness, and decreased interests.  
On objective examination, he was unshaven, sullen, angry, 
depressed and had a negative affect.  He also had a mild 
persecutory preoccupation.  The examiner diagnosed 
personality disorder, not otherwise specified with cluster B 
traits.  

A March 1999 VA psychiatric report indicated that 
psychological testing was performed and that the 
psychologist's report indicated that the veteran presented a 
puzzling and inconsistent picture.  He presented with vague, 
ill-defined, and exaggerated symptomatology.  Based on her 
own examination and the psychologist's report, the 
psychiatrist diagnosed personality disorder not otherwise 
specified and an unspecified nonpsychotic mental disorder.  
Apparently, the veteran did not exhibit symptoms reflective 
of psychosis.  However, his unreliable history was suggestive 
of someone who was either in greater distress than disclosed 
or someone who was exaggerating his symptoms.  

In an April 1999 written statement, VA Form 21-4138, the 
veteran "certified" that he had not received mental health 
treatment before enlisting in the Navy.  

In June 1999, a panel of three VA psychiatrists was asked to 
review the veteran's case file in order to provide an opinion 
as to whether he had a personality disorder or an adjustment 
disorder with mixed disturbance of emotion and conduct, as 
diagnosed in service.  Also, if the latter were found to 
exist, the panel was asked to opine whether such condition 
was chronic.  The psychiatric panel indicated that the 
correct diagnosis was dysthymia and antisocial personality 
disorder, and that the disorders had preexisted his military 
service.  They explained that personality disorders were 
lifelong patterns of interpersonal and occupational 
dysfunction established by late adolescence and present 
throughout adult life.  Apparently, his problems with conduct 
disorder as an adolescent, domestic violence, impulsiveness, 
aggressiveness, failure to sustain consistent work behavior, 
and rationalization of harmful or potentially harmful 
behavior toward others were all consistent with a diagnosis 
of antisocial personality disorder.  Dysthymia, the panel 
explained, was a chronic disorder characterized by depression 
and dissatisfaction and was commonly seen in persons with 
personality disorders including antisocial personality 
disorder.  His history suggested that this was indeed the 
case.  Further, the panel insisted that the diagnosis of 
dysthymia should not be construed as having resulted from 
service.  The panel indicated that, although he may have 
experienced symptoms of adjustment disorder in service, such 
symptoms were typically brief in duration unless the stressor 
causing the adjustment disorder was chronic (such as a 
chronic medical illness) or the stressor was particularly 
severe.  Such was not the case with the veteran, according to 
the three psychiatrists.  Not receiving a promotion during 
service, according to them, would not be a stressor of 
sufficient severity to cause enduring consequences.  

In July 1999, the RO sent him a letter proposing to sever 
service connection for chronic adjustment disorder.  The RO 
included, as an enclosure, a July 1999 rating decision 
explaining the reasons and bases for its proposal to sever 
service connection under 38 C.F.R. § 3.105(d).  

On September 1999 Texas State psychiatric evaluation, he 
reported that in the Navy, he began to experience generalized 
paranoia, auditory and visual hallucinations, and suicidal 
ideation.  He was also irritable and threatening and had 
trouble with his superiors.  His chief complaint was 
depression; his other complaints included difficulty 
sleeping, irritability, auditory hallucinations commanding 
him to hurt himself and others, and visual hallucinations.  
Delusional thought was also reported to be evident.  On 
objective examination, he appeared irritable.  His speech was 
normal but somewhat loud and hostile.  His mood was euthymic 
to depressed, and he was guarded.  His insight was poor and 
judgment was fair.  He was diagnosed with psychosis, not 
otherwise specified.  

By October 1999 rating decision, the RO severed service 
connection for chronic adjustment disorder.  That month, he 
asked that the severance be reconsidered based on the 
September 1999 Texas State psychiatric report.

In his November 1999 notice of disagreement, he asserted that 
service connection for chronic adjustment disorder was 
warranted as such condition was aggravated in service.  

Law and Regulations 

Under applicable criteria, once service connection has been 
granted, it can be severed only upon the Secretary's showing 
that the final rating decision granting service connection 
was "clearly and unmistakably erroneous," and only after 
certain procedural safeguards have been met.  38 C.F.R. § 
3.105(d) (2001); see also Daniels v. Gober, 10 Vet. App. 474, 
478 (1997); Graves v. Brown, 6 Vet. App. 166 (1994).  

Specifically, when severance of service connection is 
warranted, a rating proposing severance will be prepared 
setting forth all material facts and reasons.  The claimant 
will be notified at his or her latest address of record of 
the contemplated action and furnished detailed reasons 
therefor and will be given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).

The Court has held that 38 C.F.R. § 3.105(d) places the same 
burden of proof on VA when it seeks to sever service 
connection as 38 C.F.R. § 3.105(a) places upon a claimant 
seeking to have an unfavorable previous determination 
overturned.  See Baughman, 1 Vet. App. at 566.  

Clear and unmistakable (CUE) is defined as "a very specific 
and rare kind of 'error.' It is the kind of error, of fact or 
of law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 
(1993).  

To determine whether CUE was present under 38 C.F.R. § 
3.105(a) in a prior determination, either the correct facts, 
as they were known at the time, were not before the 
adjudicator (i.e., more than a simple disagreement as to how 
the facts were weighed or evaluated) or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied; the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the 
outcome at the time it was made; and a determination that 
there was clear and unmistakable error must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992) (en banc)).

However, it has been held that although the same standards 
apply in a determination of CUE error in a final decision 
under section 3.105(a) and a determination as to whether a 
decision granting service connection was the product of CUE 
for the purpose of severing service connection under section 
3.105(d), section 3.105(d) does not limit the reviewable 
evidence to that which was before the RO in making its 
initial service connection award.  Daniels, 10 Vet. App. at 
480.

The Court reasoned that because 38 C.F.R. § 3.105(d) 
specifically states that "[a] change in diagnosis may be 
accepted as a basis for severance," the regulation clearly 
contemplates the consideration of evidence acquired after the 
original granting of service connection.  Thus, "[i]f the 
Court were to conclude that ... a service-connection award 
can be terminated pursuant to § 3.105(d) only on the basis of 
the law and record as it existed at the time of the award 
thereof, VA would be placed in the impossible situation of 
being forever bound to a prior determination regardless of 
changes in the law or later developments in the factual 
record."  Id.

Analysis

In this case, the Board finds that the RO met the procedural 
requirements of 38 C.F.R. § 3.105(d).  The rating decision of 
July 1999 proposing severance of service connection for 
chronic adjustment disability set forth all material facts 
and reasons for the proposed severance.  The veteran was 
notified of the proposed severance by letter dated that month 
to his address of record, and was given an opportunity to 
present additional evidence and offer testimony at a personal 
hearing.  Accordingly, the Board finds that the procedural 
safeguards of 38 C.F.R. § 3.105(d) have been met.

In the January 1999 rating decision which granted service 
connection for chronic adjustment disorder, the RO presumably 
based its decision on the psychiatric hospitalization report 
completed in service just prior to the veteran's discharge.  
Such report indicated a diagnosis of adjustment disorder with 
mixed disturbance of emotions and conduct as well as 
antisocial personality disorder.  The Board notes, however, 
that the RO clearly stated that the veteran's condition would 
be subject to further review because it was not considered 
permanent in nature.  In any event, the RO granted service 
connection for chronic adjustment disorder, a condition that 
was never diagnosed.  Hence, the Board concludes that the 
rating decision contains clear and unmistakable error.  See 
Fugo, 6 Vet. App. at 43.

As to evidence added to the record following the January 1999 
rating decision, the Board again notes that it is not limited 
to the evidence before the RO when it made its decision to 
grant service connection, Daniels, 10 Vet. App. at 480; 
Venturella, 10 Vet. App. 342- 43, and that pursuant to 38 
C.F.R. § 3.105(d), a change in diagnosis may be accepted as a 
basis for severance.  At the time of the January 1999 rating 
decision, the RO had not yet arranged for VA psychiatric 
examination and opinion regarding the veteran's psychiatric 
diagnosis and etiology.  Once the RO obtained the February 
and March 1999 psychiatric opinions, which were based on 
complete examination and psychological testing, it became 
clear that he did not suffer from chronic adjustment 
disorder.  Instead, he was diagnosed with a personality 
disorder and an as yet unspecified nonpsychotic mental 
disorder.  Later, after the June 1999 psychiatric panel 
report, the diagnosis was clarified as antisocial personality 
disorder and dysthymia.  The panel of psychiatrists explained 
that he did not suffer from an adjustment disorder and that 
he certainly was not suffering from chronic adjustment 
disorder.  Because service connection was based on a 
disability that did not exist, the January 1999 rating 
decision is clearly and unmistakably erroneous and service 
connection for such must be severed.  38 C.F.R. § 3.105(d).  

The Board recognizes that psychiatric disabilities are often 
recharacterized; however, the evidence added to the record 
since the January 1999 decision does not permit service 
connection for either dysthymia or antisocial personality 
disorder to stand in place of service connection for chronic 
adjustment disorder.  The panel of psychiatrists 
unequivocally opined that both disorders predated service, 
that neither were affected by any in-service stressor 
sufficiently severe enough to cause enduring consequences, 
and that it was in the nature of personality disorders 
accompanied by dysthymia to begin during adolescence.  The 
panel specifically considered his high school behavior in 
reaching its conclusions.

In summary, the veteran was never diagnosed with chronic 
adjustment disorder, he is currently diagnosed with 
antisocial personality disorder and dysthymia, and those 
conditions predated service.  In view of the foregoing, the 
Board finds that the January 1999 rating decision which 
granted service connection for chronic adjustment disorder 
clearly and unmistakably erroneous, and the October 1999 
rating decision severing service connection for chronic 
adjustment disorder was appropriate.  

The Board has considered the September 1999 Texas State 
psychiatric evaluation indicating psychosis, not otherwise 
specified.  However, such evidence does not serve to bolster 
the January 1999 rating decision granting service connection 
for chronic adjustment disorder in that it does not provide a 
diagnosis of chronic adjustment disorder, nor does it 
indicate that his psychosis in any way linked or related to 
service.  


ORDER

Entitlement to restoration of service connection for chronic 
adjustment disorder is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

